Exhibit 10.47

SHAREHOLDERS’ AGREEMENT


THIS SHAREHOLDERS’ AGREEMENT is entered into this 29th day of September, 2010,
by and among CapTerra Financial Group, Inc., a Colorado corporation (the
“Company”), BOCO Investments, LLC, a Colorado limited liability company
(“BOCO”), GDBA Investments, LLC, a Colorado limited liability limited
partnership (“GDBA”), West Mountain Asset Management, Inc., a Colorado
corporation (“WAM”) and the Trustees (the “Trustees”) of the Voting Trust (as
defined below).  BOCO, GDBA, WAM, and the Trustees are referred to herein as an
“Investor” and together, the “Investors”.
 
Recitals
 
WHEREAS, contemporaneously with the execution of this Agreement, the Company
acquired a majority of the limited partnership interests of NexCore Group LP, a
Delaware limited partnership (“NexCore”), from the holders of such interests
(the “Former NexCore Investors”) in exchange for shares of the Company’s common
stock (the “Acquisition”); and
 
WHEREAS, as a result of the Acquisition, the Investors have a controlling
interest in the Company; and
 
WHEREAS, the Former NexCore Investors have deposited the shares of Company
common stock they received in the Acquisition into a voting trust (the “Voting
Trust”) governed by the terms of a Voting Trust Agreement of even date herewith;
and
 
WHEREAS, the Company expects to receive substantial benefits as a result of the
ownership by the Investors of the Company; and
 
WHEREAS, the execution of this Agreement relating to the election of members to
the Company’s board of directors (the “Board”) is a condition to the
Acquisition;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. Election of Directors.
 
(a) Until the termination of this Agreement in accordance with Section 4 hereof,
at each annual meeting of the shareholders of the Company and at each special
meeting of the shareholders of the Company called for the purpose of the
election of directors of the Company, and at any other time at which
shareholders of the Company will have the right to or will vote for or consent
in writing to the election of directors of the Company, then each of the
Investors hereby covenants and agrees to vote all shares of capital stock
(including shares of Preferred Stock, if any) of the Company now or hereafter
owned or controlled by it and otherwise use its respective best efforts as a
shareholder of the Company in favor of causing and maintaining the election to
the Board of the designated directors (as provided in Section 1(c), 1(d) and
1(e)).
 

 
 

--------------------------------------------------------------------------------

 

(b) Promptly after execution of this Agreement, but in any event within five (5)
days after the ten day notice period has expired for notice to shareholders
under Rule 14(f)(1) of the Securities Exchange Act of 1934, as amended, the
Company shall take all necessary and desirable actions within its control
(including, without limitation, calling special board meetings), so that the
authorized number of directors on the Board shall be increased to five directors
and the five (5) designated directors (as provided in Section 1(c), 1(d) and
1(e)) are appointed. At each annual meeting of shareholders, the Company shall
nominate for election to the Board the individuals designated to be directors as
provided in Section 1(c), 1(d) and 1(e).
 
(c) BOCO and GDBA shall together be entitled to designate one individual to be
nominated for election to the Board (the “BOCO/GDBA Director”).  The initial
BOCO/GDBA Director shall be Brent Backman (the “Initial BOCO/GDBA
Director”).  The Initial BOCO/GDBA Director was previously appointed to and is
currently serving on the Board. Unless and until the Company receives written
notice from BOCO and GDBA jointly to the contrary, the Initial BOCO/GDBA
Director shall be nominated by the Company for election to the Board at each
annual meeting of shareholders as set forth in Section 1(b).
 
(d) The Trustees shall be entitled to designate three individuals to be
nominated for election to the Board (the “NexCore Directors”).  The initial
NexCore Directors shall be Greg Venn, Peter Kloepfer and one individual to be
determined as soon as possible after the date hereof (the “Initial NexCore
Directors”).  Unless and until the Company receives written notice from the
Trustees to the contrary, the Initial NexCore Directors shall be nominated by
the Company for election to the Board at each annual meeting of shareholders as
set forth in Section 1(b).
 
(e) The BOCO/GDBA Director and the Trustees shall be entitled to mutually
designate one individual to be nominated for election to the Board (the “Mutual
Director”).  The initial Mutual Director shall be designated as soon as possible
after the date hereof (the “Initial Mutual Director”).  Unless and until the
Company receives written notice jointly from the BOCO/GDBA Director and the
Trustees to the contrary, the Initial Mutual Director shall be nominated by the
Company for election to the Board at each annual meeting of shareholders as set
forth in Section 1(b).
 
(f) No Shareholder, nor any Affiliate of any Shareholder, shall have any
liability as a result of designating a person for election as a director for any
act or omission by such designated person in his or her capacity as a director
of the Company, nor shall any Investor have any liability as a result of voting
for any such designee in accordance with the provisions of this
Agreement.  “Affiliate” for the purposes of this Agreement shall mean a person
or entity controlling, controlled by, or under common control with the
Investors, including, without limitation, any officer, employee, or principal of
an Investor.
 
(g) The Board may, in its discretion, increase the size of the Board; provided
however, that the Trustees will always have the right to designate a majority of
the individuals to be nominated for election to the Board and there shall always
be one BOCO/GDBA Director.  For example, if the size of the Board is increased
to seven directors, then there shall be four NexCore Directors, one BOCO/GDBA
Director and two Mutual Directors,  and if the size of
 

 
2

--------------------------------------------------------------------------------

 
 
the Board is increased to nine directors, then there shall be five NexCore
Directors, one BOCO/GDBA Director and three Mutual Directors.
 
(h) The right by the Trustees to name directors shall be terminated if the
Company (i) fails to break ground on at least $30 million of new construction
within twelve months of the date of this Agreement; or (ii) fails to break
ground on at least an additional $30 million of new construction within
twenty-four months of the date of this Agreement.
 
2. Vacancies and Removal.  A director designated above in Section 1 shall be
elected at any annual or special meeting of shareholders and shall serve until
his or her successor is elected and qualified or until his or her earlier
resignation or removal.  Any director may be removed during his or her term of
office in accordance with the bylaws of the Company and the Colorado Business
Corporation Act.  Any vacancy in the office of a director may be filled in
accordance with the bylaws of the Company and the Colorado Business Corporation
Act; provided, however, that in the event that any of the BOCO/GDBA Directors or
NexCore Directors is removed, resigns, or ceases to serve as a director for any
reason, BOCO and GDBA jointly, or the Trustees, as applicable, shall be entitled
to name the replacement for such director in accordance with Section 1 hereof.
 
3. Transfer of Stock.  The sale, conveyance, assignment, or other transfer of
shares of common stock of the Company by BOCO and GDBA shall be subject to the
terms of a Lock Up Agreement of even date executed by BOCO and GDBA.
 
4. Duration of Agreement.  The rights and obligations of BOCO shall terminate on
the earlier of (i) the fifth anniversary of the date hereof or (ii) the date on
which BOCO no longer own shares of common stock (the “BOCO Termination
Date”).  Following the BOCO Termination Date, the rights and obligations of BOCO
under this Agreement shall cease but this Agreement shall remain in effect as
between the Company, GDBA, and NexCore. The rights and obligations of GDBA shall
terminate on the earlier of (i) the fifth anniversary of the date hereof or (ii)
the date on which GDBA no longer own shares of common stock (the “GDBA
Termination Date”).  Following the GDBA Termination Date, the rights and
obligations of GDBA under this Agreement shall cease but this Agreement shall
remain in effect as between the Company, BOCO, and NexCore.  The rights and
obligations of the Trustees shall terminate on the earlier of (i) the fifth
anniversary of the date hereof or (ii) the date on which Greg Venn, Peter
Kloepfer and Bob Gross cease to be Affiliates of the Company (the “NexCore
Termination Date”).  Following the NexCore Termination Date, the rights and
obligations of NexCore under this Agreement shall cease but this Agreement shall
remain in effect as between the Company, GDBA, and BOCO. The rights and
obligations of the Company under this Agreement shall terminate on the later of
the BOCO Termination Date, the GDBA Termination Date, or the NexCore Termination
Date.
 
5. Remedies.
 
(a) Covenants of the Company.  The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement.  Such actions
 

 
3

--------------------------------------------------------------------------------

 

include, without limitation, the use of the Company’s best efforts to cause the
nomination and election of the directors as provided in this Agreement.
 
(b) Irrevocable Proxy and Power of Attorney.  Each party to this Agreement
hereby constitutes and appoints as the proxies of the party and hereby grants a
power of attorney to the Trustees, and a designee of the Investors, and each of
them, with full power of substitution, with respect to the matters set forth
herein, including without limitation, election of persons as members of the
Board in accordance with Section 1 hereto, and hereby authorizes each of them to
represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s shares of common stock of the Company in favor of the election of
persons as members of the Board determined pursuant to and in accordance with
the terms and provisions of this Agreement.  Each of the proxy and power of
attorney granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Company and the parties in
connection with the transactions contemplated by this Agreement and, as such,
each is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to Section 1(h) or 4 hereof.  Each
party hereto hereby revokes any and all previous proxies or powers of attorney
with respect to its shares of common stock of the Company and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
Section 1(h) or 4 hereof, purport to grant any other proxy or power of attorney
with respect to any of such shares, deposit any of the shares into a voting
trust or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the shares, in each
case, with respect to any of the matters set forth herein.
 
(c) Specific Enforcement.  Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached.  Accordingly, it is agreed that each of the
Company and the Investors shall be entitled to an injunction to prevent breaches
of this Agreement, and to specific enforcement of this Agreement and its terms
and provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction.
 
6. Insurance.  The Company shall use its commercially reasonable efforts to
maintain or obtain, within ninety (90) days of the date hereof, from financially
sound and reputable insurers directors and Officers liability insurance, in an
amount and on terms and conditions satisfactory to the Board, and will use
commercially reasonable efforts to cause such insurance policy to be maintained
until such time as the Board determines that such insurance should be
discontinued.  The policy shall not be cancelable by the Company without prior
approval by the Board, including a majority of the NexCore Directors and the
BOCO/GDBA Director.
 
7. Remedies Cumulative.  All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative
 

 
4

--------------------------------------------------------------------------------

 

8. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
9. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado (without giving
effect to the conflicts of law provisions thereof).
 
10. Notices.  All notices to be given or otherwise made to any party to this
Agreement shall be in writing and shall be hand delivered, sent by facsimile, or
mailed, postage prepaid to the Company, at the address listed below, or to the
Investors at the following addresses, which shall be the same addresses
reflected on the records of the Company until such time as the Company receives
notice of a change:
 
The Company:                      CapTerra Financial Group, Inc.
1621 Eighteenth Street, Suite 250
Denver, CO 80202
Facsimile:  303-
Attention:  Chief Executive Officer


with a copy to:


 
David Wagner & Associates, P.C.

 
8400 East Prentice Ave.

 
Penthouse Suite

 
Greenwood Village, Colorado 80111

 
Attention: David J. Wagner, Esq.

 
Telephone: (303) 793-0304

 
Facsimile: (303) 794-3393



The Investors:
BOCO Investments, LLC

 
103 West Mountain Ave.

 
Fort Collins, Colorado 80524

 
Facsimile:  (970) 482-6139

 
Attention:  Chief Executive Officer



with copy to:


Davis & Ceriani P.C.
Suite 400, Market Center
1350 Seventeenth Street
Denver, CO 80202
Facsimile:  (303) 534-4618
Attention:  Patrick J. Kanouff


 
with copy to:



 
5

--------------------------------------------------------------------------------

 

 
GDBA Investments, LLC

1440 Blake Street, Suite 310
Denver, CO 80202
Facsimile:  (720) 932-9397
Attention:  Chief Executive Officer


with copy to:


Davis & Ceriani P.C.
Suite 400, Market Center
1350 Seventeenth Street
Denver, CO 80202
Facsimile:  (303) 534-4618
Attention:  Patrick J. Kanouff


Trustees
1621 18th Street
Suite 250
Denver, CO 80202
Attention:  Greg Venn
            Peter Kloepfer


with copy to:


Kutak Rock LLP
1650 Farnam Street
Omaha, Nebraska 68102
Facsimile: (402) 346-1148
Attention:   Jay Gilbert
                                                                     James C.
Creigh


Each such notice, report, or other communication shall, for all purposes hereof,
be treated as effective or having been given when delivered if delivered
personally or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if sent by
facsimile with written confirmation, at the earlier of (i) 24 hours after
confirmation of transmission by the sending facsimile machine or (ii) delivery
of written confirmation.
 
11. Complete Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written.
 
12. Modification or Amendment.  Neither this Agreement nor any provision hereof
can be modified or changed, except by an instrument in writing, signed by the
Company, BOCO, GDBA and the Trustees.
 

 
6

--------------------------------------------------------------------------------

 

13. Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
 
14. Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document.  This Agreement
may be executed by facsimile signatures.
 
15. Section Headings.  The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.
 


 
[Signature page follows]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders’ Agreement
to be executed as of the date first above written.
 


CAPTERRA FINANCIAL GROUP, INC.






BY:              /s/ Gregory C.
Venn                                                                
Name:         Gregory C.
Venn                                                      
Title:             Chief Executive Officer





 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders’ Agreement
to be executed as of the date first above written.
 
INVESTORS:


BOCO INVESTMENTS, LLC




BY:              /s/ Joseph C.
Zimlich                                                                
Name:         Joseph C. Zimlich
Title:           Chief Executive Officer

 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders’ Agreement
to be executed as of the date first above written.
 


 


INVESTORS:


GDBA INVESTMENTS, LLC




BY:              /s/ G. Brent
Backman                                                                
Name:         G. Brent Backman
Title:           Manager



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders’ Agreement
to be executed as of the date first above written.
 


INVESTORS:


WEST MOUNTAIN ASSET MANAGEMENT, 
                    INC.




By:           
Name:
Title:



 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders’ Agreement
to be executed as of the date first above written.
 
TRUSTEES:




   /s/ Gregory C.
Venn                                                                
Greg Venn


 


 
   /s/ Peter Kloepfer                                                      
   Peter Kloepfer



 
12

--------------------------------------------------------------------------------

 
